Citation Nr: 1714630	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-26 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disability and, if so, whether the reopened claim may be granted. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2000 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefit currently sought on appeal.

As an initial matter, the Board notes the Veteran submitted a claim for irritable bowel syndrome (IBS) but no diagnosis has been confirmed to date. Therefore, the Board has re-characterized the claim to include all currently diagnosed gastrointestinal conditions.

The claim has been previously before the Board.  Most recently, in September 2016, the Board sought an addendum opinion to a January 2016 examination.  This was obtained in December 2016. The RO then returned the appeal to the Board. 

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

FINDINGS OF FACT

1. In a May 2006 rating decision, the RO denied entitlement to service connection for IBS; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

 2. Evidence added to the record since the final May 2006 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for IBS.

3. The preponderance of the evidence is against a finding that the Veteran's gastrointestinal issues manifested during active service, and are not otherwise shown to be related to service. 


CONCLUSIONS OF LAW

1. The May 2006 rating decision that denied service connection for IBS is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for IBS. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The Veteran's current gastrointestinal issues did not have their onset during or within one year of service and are not otherwise related to her active duty service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in letters dated April and July 2009 that fully addressed all notice elements, including: what the evidence must show to be considered new and material and to establish service connection, what information and evidence must be submitted by her and what information and evidence would be obtained by VA. Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment. Additionally, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded two VA examinations in conjunction with her claim in January and December 2016. As mentioned above, the Board remanded the appeal in September 2016 to obtain a supplemental opinion to the January 2016 VA examination. Review of the December 2016 examination report reveals that it is, in fact, adequate in order to issue a decision on the claim decided herein. Indeed, the examination includes a review of the record and provides a medical opinion that is supported by a rationale based upon the foregoing. Therefore, the VA examinations are adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge during a travel board hearing in March 2011. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the March 2011 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was solicited regarding the missing elements of service connection. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Petition to Reopen

In May 2006, the RO denied entitlement to service connection for irritable bowel syndrome. At that time, the RO considered the Veteran's service treatment records (STRs) which do not contain any diagnosis of any gastrointestinal issues, including IBS, during service. However, the records do show that, on at least two occasions, the Veteran complained of abdominal pain. 

The RO also considered VA treatment records, which did not show a diagnosis of a gastrointestinal condition but documented complaints of constipation, abdominal pain and problems with diarrhea. Treatment included milk of magnesia, miralax and other over-the-counter laxatives. 

Based on the foregoing, the RO denied service connection for IBS on the basis that there was no evidence showing the disability manifested in service. 

The record reflects that the May 2006 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable. Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to her claim during the one-year appeal period following the issuance of the May 2006 rating decision. See 38 C.F.R. § 3.156 (b). Accordingly, the May 2006 rating decision became final. 38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The record reflects that some of the Veteran's STRs were associated with the claims file in December 2006 and January 2015. In this context, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received. 38 C.F.R. § 3.156 (c). The service treatment records were associated with the record in December 2006 and January 2015 were in existence at the time of the May 2006 rating decision, and the STRs contain information or evidence relevant to, or which would substantiate, the Veteran's claim. Therefore, the STRs are deemed relevant to the claim on appeal and 38 C.F.R. § 3.156 (c) is applicable. 

Under these circumstances, the Board finds that the claim of entitlement to service connection for IBS is reopened. The merits of the reopened claim will be discussed below. 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

The Veteran asserts that she has had IBS since her active military service. She also testified that she believes the medication she was prescribed for arthritis and pain management caused constipation. 

The Veteran's service treatment records show some complaints of abdominal pain and treatment with over-the-counter measures i.e. Metamucil. However, there are no records showing a formal diagnosis of any gastrointestinal condition, including IBS.

Post-service treatment records show complaints of abdominal pain and burning, constipation and other difficulties with bowel movements. Hemorrhoids were found during an August 2005 colonoscopy; a biopsy showed the hemorrhoids were benign and there was mild chronic nonspecific inflammation. The Veteran underwent a hemorrhoidectomy in April 2009 and complained of difficulty having bowel movements. A note in an April 2008 treatment record mentioned system concerns of inflammatory bowel disease, intestinal vascular abnormality and invasive gastroenteritis. However, there are no records showing a diagnosis of or opinion as to the Veteran's gastrointestinal issues. 

The Veteran was afforded a VA examination for intestinal conditions including IBS in January 2016. The Veteran described trouble with bowel movements during service; her bowel movements decreased to once every one to two weeks due to her diet. She developed cramping and lower abdominal pain. She had to use laxatives, over-the-counter probiotics, intestinal restore and magnesium in order to produce bowel movements. 

The examiner noted the Veteran did not have a diagnosis of an intestinal condition, including IBS. However, the Board concluded that the examiner's opinion appeared to be based on an incomplete review of the record. 

The Veteran underwent another VA examination in December 2016 and the examiner diagnosed chronic constipation without definitive diagnosis of IBS. The Veteran required continued use of docusate sodium and magnesium in order to control her condition. The Veteran also suffered from frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of cramping and lower abdominal pain. The Veteran did not suffer from weight loss, malnutrition complications, tumors or neoplasms. 

The examiner opined that a diagnosis of IBS had not been established, and the chronic constipation diagnosis was not related to service. There was no objective medical evidence found within the Veteran's treatment records that affirmed the chronic constipation complaint or treatment thereof during active military service or within one year of separation. In spite of the assertion that a fair amount of the Veteran's symptoms may have been related to IBS, the examiner noted that a diagnosis of IBS had not been established by any physician.

The examiner also opined that the Veteran's active medications did not cause or aggravate her claimed or diagnosed gastrointestinal conditions, including chronic constipation. At the time of the examination, the Veteran's active medications were docusate sodium, hydroxyzine, pantoprazole, magnesium citrate and spironolactone. Docusate sodium and magnesium citrate are prescribed to relieve constipation. Pantoprazole is prescribed to protect the Veteran's stomach, is not an anti-diarrheal and does not result in chronic constipation. Spironolactone may result in diarrhea, rather than constipation. Lastly, hydroxyzine does not result in adverse gastrointestinal reactions. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's chronic constipation was incurred in or is otherwise related to her military service or secondary to her service-connected disabilities. As discussed in detail above, although the Veteran had complaints of abdominal pain in service, the most competent, credible, and probative evidence of record does not establish an etiological relationship between the in-service complaints and the post-service development of chronic constipation. Nor does the competent, credible, and probative evidence of record establish that the Veteran's current, chronic constipation was caused or aggravated by the medications used to manage symptoms associated with her service-connected disabilities. 

In evaluating this claim, the Board finds that the opinion provided by the VA examiner in December 2016 is the most competent, credible, probative, and thus, persuasive, evidence of record regarding the likely relationship between the Veteran's in-service gastrointestinal problems and her military service. As noted above, the examiner was aware of, discussed all relevant facts in this case, and provided complete and sound rationales in support of her conclusions. 

In finding a lack of a direct or secondary relationship between the in-service complaints and post-service findings, the examiner stated there were no in-service complaints of chronic constipation and no diagnosis in the year following service. Further, the medications she was taking were more likely to relieve her difficulties with bowel movements than cause constipation. Although the examiner agreed that some of the Veteran's symptoms are current features of IBS-C, the chronic constipation diagnosis was well documented and was confirmed by the examination. 

The Board also finds probative that there is no opposing medical evidence or opinion of record that establishes a link between the Veteran's chronic constipation and her military service. 

The Board has considered the Veteran's lay assertions of a nexus between her periods of active duty service and her current chronic constipation. However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between her claimed disability and service. While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of a gastrointestinal condition like IBS or chronic constipation is a complex medical matter that falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As such, the Veteran's statements regarding a nexus between her gastrointestinal condition and military service are outweighed by the other evidence of record. 

Indeed, while the Veteran is competent to report that she believed her medications caused constipation, her statements are not considered competent or probative evidence favorable to her claim and are outweighed by the remainder of the evidence of record, inclusive of service which do not contain any complaints of constipations during service and post-service medical records which do not contain any indication that her constipation was incurred in or is otherwise related to her military service.

Therefore, as there is no probative evidence linking the Veteran's gastrointestinal disability to any disease, injury, or incident of service, service connection for a gastrointestinal disability is not warranted. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for irritable bowel syndrome is reopened. 

Entitlement to service connection for a gastrointestinal disability is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


